778 N.W.2d 699 (2010)
MICHIGAN BASIC PROPERTY INSURANCE ASSOCIATION, Petitioner-Appellee,
v.
OFFICE OF FINANCIAL AND INSURANCE REGULATION and Commissioner of the Office of Financial and Insurance Regulation, Respondents-Appellants.
Docket No. 140590. COA No. 293766.
Supreme Court of Michigan.
March 5, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the January 28, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, the request for a stay is GRANTED. The proposed rate increases by Michigan Basic Property Association are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear. The Court of Appeals is DIRECTED to decide this case on an expedited basis.
YOUNG, J. (dissenting).
In light of Michigan Basic's decision to delay the implementation of the first rate increase to April 1, 2010, I would deny leave to appeal in this case and not issue an emergency stay preventing the rate increase originally scheduled to occur on March 1, 2010. There clearly is no longer an emergency requiring this Court's immediate action. Instead, I would direct the Court of Appeals to issue its decision before April 1, 2010.
CORRIGAN and MARKMAN, JJ., join the statement of YOUNG, J.